Citation Nr: 9905882
Decision Date: 03/02/99	Archive Date: 06/24/99

DOCKET NO. 94-01 465               DATE MAR 02, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Roanoke, Virginia

THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the
residuals of a coccyx injury.

REPRESENTATION Appellant represented by: AMVETS

ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel

INTRODUCTION

The appellant had active service from January 1980 to July 1980,
and from April 1983 to April 1986. This matter came before the
Board of Veterans' Appeals (Board) on appeal from a September 1993
rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in St. Petersburg, Florida which, in part, granted
service connection for the appellant's residuals of a coccyx injury
and evaluated that condition as being 10 percent disabling. The
appellant has challenged this initial rating.

On appeal, the Board remanded the case to the RO for further
development in November 1995. At that time, the issue was
characterized as entitlement to an increased rating. In view of the
guidance of the United States Court of Veterans Appeals (Court) in
the case of Fenderson v. West, No 96-947 (U.S. Vet. App. Jan. 20,
1999), the issue has been recharacterized as set forth on the title
page.

In that regard, it is noted that, the RO initially assigned a 10
percent rating and subsequently, as evidenced by the June 1998
Supplemental Statement of the Case (SSOC), found that after review
of all the evidence on file, said 10 percent rating was continued.
Thus, the Board concludes that for the entire time period in
question, the RO has considered the 10 percent rating proper. The
issue before the Board then is taken to include whether there is
any basis for "staged" ratings at any pertinent time, to include
whether a current increase is in order. The developments requested
in the aforementioned Remand have been accomplished and the case is
now ready for appellate review on the issue as characterized. Id.

Lastly, the Board notes that the appellant moved to Virginia in
June 1996, and that the Roanoke RO has certified the case to the
Board.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appellant's appeal has been obtained by the RO.

2. The appellant has not undergone a partial or complete removal of
her coccyx.

3. The appellant's residuals of a coccyx injury, throughout the
pertinent period, are manifested by subjective complaints of
constant pain and objective medical evidence of significant and
marked pain on palpation of the coccyx, good relief of symptoms for
six to seven months after acupuncture, a satisfactory gait pattern,
the ability to squat and perform a heel and toe walk, the ability
to stand erect without spasm or tenderness, a full range of motion
of the lumbar spine and the hips without discomfort, no significant
radiation of pain into the extremities, no neurologic loss and
normal x-rays of the coccyx.

CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 percent
for residuals of a coccyx injury have not been met for any portion
of the appeal period. 38 U.S.C.A. 1155, 5107 (West 1991 & Supp.
1998); 38 C.F.R. 3.102, 3.321, Part 4, 4.1, 4.2, 4.3, 4.7, 4.10,
4.20, 4.40, 4.45, 4.59, 4.71a and Diagnostic Codes 5294, 5298
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded within the meaning of 38
U.S.C.A. 5107(a) (West 1991). That is, she has presented a claim
which is plausible. The evidence on file includes service medical
records, military dependent medical records, private medical
records and reports of VA medical examinations. All


relevant facts have been properly developed and no further
assistance is required to comply with the duty to assist mandated
by 38 U. S.C.A. 5107(a).

Disability ratings are determined by the application of a schedule
of ratings which is based on average impairment of earning
capacity. 38 U.S.C.A. 1155. Separate diagnostic codes identify the
various disabilities. 38 C.F.R. Part 4. The higher of two
evaluations will be assigned if the disability more closely
approximates the criteria for that rating. Otherwise, the lower
rating is assigned. 38 C.F.R. 4.7.

Under 38 C.F.R. 4.40 functional loss may be due to pain, supported
by adequate pathology and evidenced by the visible behavior of the
claimant on motion. See also DeLuca v. Brown, 8 Vet. App. 202
(1995). The Board notes that disability of the musculoskeletal
system is the inability to perform normal working movement with
normal excursion, strength, speed, coordination, and endurance, and
that weakness is as important as limitation of motion, and that a
part which becomes disabled on use must be regarded as seriously
disabled. However, a little-used part of the musculoskeletal system
may be expected to show evidence of disuse, through atrophy, for
example. 38 C.F.R. 4.40. The provisions of 38 C.F.R. 4.45 and 4.59
also contemplate inquiry into whether there is limitation of
motion, weakness, excess fatigability, incoordination, and impaired
ability to execute skilled movements smoothly, and pain on
movement, swelling, deformity, or atrophy of disuse. Instability of
station, disturbance of locomotion, interference with sitting,
standing, and weight-bearing are also related considerations.

In the evaluation of service-connected disabilities the entire
recorded history, including medical and industrial history, is
considered so that a report of a rating examination, and the
evidence as a whole, may yield a current rating which accurately
reflects all elements of disability, including the effects on
ordinary activity. 38 C.F.R. 4.1, 4.2, 4.10, 4.41. Although 38
C.F.R. 4.2 requires that the whole recorded history be reviewed to
make a more accurate evaluation, the regulations do not give past
medical reports precedence over current findings. Francisco v.
Brown, 7 Vet.App. 55, 58 (1994). Consideration, as noted, will
include the appropriate appeal period per Fenderson, supra. The
most current

evidence of the present level of disability includes private
medical records dated between 1994 and 1997, and the report of a VA
spine examination conducted in May 1998.

The RO has rated the appellant under Diagnostic Code 5298,
analogous to removal of the coccyx. 38 C.F.R. 4.20. Under the law,
the appellant is currently receiving the maximum disability
evaluation under Diagnostic Code 5298 which requires painful
residuals following partial or complete removal of the coccyx. The
appellant could also be rated analogously under Diagnostic Code
5294 which governs sacroiliac injury and weakness and requires
muscle spasm on extreme forward bending and unilateral loss of
lateral spine motion in the standing position to be objectively
demonstrated in order to warrant the assignment of a 20 percent
evaluation. A 10 percent rating is warranted where there is
characteristic pain on motion. 38 C.F.R. 4.20, 4.27.

The appellant contends that her service-connected residuals of a
coccyx injury, currently evaluated as 10 percent disabling, are
more severe and warrant a higher rating; she wants a rating in
excess of 50 percent. She maintains that she has functional loss
due to pain because her tailbone pain is continuous and recurring
and because this pain is so intense that she cannot sit or stand
for more than 20 to 30 minutes at a time. She also contends that
she is currently unemployable due to that pain. Reference has been
made to the DeLuca holding (citation supra).

The service medical records show that the appellant first
complained of coccygeal pain at the end of April 1985, when she
stated that she had fractured her tailbone. She also stated that
she had the coccygeal pain since the delivery of her child. The
medical records associated with that delivery on February 14, 1985
reveal that the appellant was complaining of severe pain from
hemorrhoids and that she described herself as having a low
tolerance for pain. The postpartum discharge note indicated that
the appellant and her husband had already hired a housekeeper who
was to help out with the infant. Hospital personnel were concerned
with the appellant's dependency on her husband and her
preoccupation with her hemorrhoids.


The medical examination at the end of April 1985 indicated that the
appellant had mild to moderate coccygeal tenderness and that x-rays
showed no apparent fracture. The impression was postpartum pain. In
May 1988, the appellant sought medical treatment for anxiety and
other things. She stated that she felt tired all the time, that she
worked as a real estate agent and she made no mention of any
problem, pain or otherwise, with her coccyx. The examining
physician suspected depression. In February 1990, the appellant
sought medical treatment for deep pelvic pain of five years
duration. The examining physician noted that there was no spinal
tenderness. The appellant again sought treatment for pelvic pain in
August 1990, and she complained of having had a painful tailbone
for five years. She stated that the pain was present all the time
and that it was relieved by Motrin. The examining physician noted
painful palpation of the coccyx. The appellant did not keep the
follow-up appointment.

In September 1990, the appellant was in a automobile accident and
was examined for sternal pain, a leg injury and injury to the
cervical spine. She did not make any complaint of low back or
coccygeal pain at that time. More than a year later, in December
199 1, the appellant again complained of chronic coccygeal pain as
well as chronic premenstrual syndrome (PMS). She stated that her
tailbone was tender to sit on and that the pain was worse with
pressure. The medical evidence of record shows that the appellant
had a psychiatric hospitalization in November 1991 relating to her
premenstrual disorder.

In February 1992, the appellant again sought treatment for her
coccygeal pain. She stated that she was miserable because of the
degree of pain and the fact that she could not sit for very long.
She also stated that Motrin helped alleviate the pain a little bit.
On physical examination she demonstrated exquisite localized
discomfort from the tip of the sacrum to the tip of the tailbone.
The appellant was found to have no significant radiation of pain
into her extremities and she had no neurologic loss. The x-rays
showed typical angulation of the coccyx bone as well as normal
appearing bone structure and segmentation of the coccyx. A steroid
injection produced immediate and complete relief of the coccygeal
pain. She was prescribed

Feldene and a donut cushion. Surgery was not recommended at the
time and the appellant was to return in six weeks for follow-up.

The appellant returned for follow-up four months later and stated
that the injection had helped her for a while but that the pain had
come back. She did not get the donut cushion as instructed. She
received another steroid injection and was advised to take Feldene
daily.

In August 1992, the appellant underwent a VA spine examination. She
stated that she had coccygeal pain which was particularly
exacerbated with prolonged sitting and also with prolonged
standing. It was noted that she had two steroid injections into the
coccyx with good short term relief. The examining physician noted
that the appellant walked with a satisfactory gait pattern, that
she was able to stand erect without spasm or tenderness, that she
was able to squat and arise again and perform a satisfactory heel
and toe walk. She demonstrated significant and marked pain with
palpation of the coccyx. Her lumbar range of motion without
discomfort was 80 degrees of flexion and 35 degrees of extension.
The physician's impression was coccygodynia.

Review of the private medical records in evidence indicates that
the appellant was referred by her podiatrist for a medical
examination in March 1994. The social history portion of the report
states that the appellant was employed as a day care provider. On
physical examination she was noted to be in no acute distress.
There was no mention of any difficulty sitting or standing due to
the tailbone. A podiatrist's note dated in May 1994 indicates that
the appellant said that she had been doing a lot of yard work.

In June 1994, the appellant was admitted to a hospital for
psychiatric care; the admission note states that the appellant said
that she had been working excessively in terms of planting trees
and redecorating her house. She made no mention of her coccydynia.
The review of systems revealed no physical complaints and all
systems were noted to appear to be unremarkable. During that
hospitalization, the appellant participated in numerous meetings
with therapists and group sessions-


there is no note indicating that the appellant ever had a problem
with coccyx pain. Furthermore, she was noted to comment that she
would like to see a stationary bicycle or treadmill on the unit and
to have participated in playing basketball.

In February 1995, the appellant underwent a course of physical
therapy for bilateral malleoli pain that was thought to be
secondary to overwork. A note from the appellant's orthopedist
dated that same month indicated that the appellant was doing water
aerobic exercises three times a week. In May 1995, she returned for
complaints about her coccyx. On physical examination, she was
reproducibly tender over the tip of the coccyx. She was noted to be
getting ready to travel on vacation and her husband was worried
about her traveling. A note from the Killeen Neurology Clinic dated
in June 1995 stated that the appellant was about to leave for Cairo
for six weeks and that she would be traveling alone.

The evidence of record shows that the appellant underwent
acupuncture treatments for her tailbone pain. A letter from her
acupuncturist dated in March 1997 stated that he had initially seen
her in October 1996, and that she had complained of pain in her
ankles, coccyx, hips and shoulders. The acupuncturist stated that
she had subsequently undergone six acupuncture treatments and that
"her coccygeal pain had subsided." A follow-up letter dated in July
1997 indicated that the appellant had not returned for any
additional treatment.

In May 1998 the appellant underwent a VA medical examination. She
reported that she had been treated on and off for severe coccydynia
and that steroid injections did not help; electrical stimulation
and chiropractic adjustments did not seem to give lasting results.
She stated that the best treatment is acupuncture and that this
tended to help, at least for up to six or seven months. Her biggest
complaint was that she was unable to sit for any appreciable period
of time. She reported that she had no appreciable difficulty if she
walked or when she was lying down. She also reported significant
flare-ups if she remained standing for two to three hours. She said
that she could not sit in movies, in meetings, or at a desk job.
She stated that she took an occasional ibuprofen for pain and that
she had not been to a chronic pain center. The appellant also
stated that she worked as a massage therapist for approximately 

one hour per day. On physical examination, she was noted to not
sit. She exhibited from range of motion of the lumbar spine with no
evidence of any restrictions whatsoever. The appellant also
demonstrated full range of motion of both hips and flexion,
abduction and external rotation of the legs did not result in pain.
There was no tenderness along the sacroiliac joint region. Straight
leg raises were negative in the sitting position bilaterally. Deep
tendon reflexes were normal and motor tests revealed no deficits
whatsoever. There were no complaints of pain on these ranges of
motion. Palpation of the sacrum resulted in no pain, but palpation
of the tip of the coccyx resulted in exquisite pain. There were no
associated spasms. The spinal x-rays were noted to show no
abnormalities other than some mild disc disease. The clinical
impression was chronic coccydynia with restrictions of activities
as described by patient. The examiner went on to say that in this
particular case, other than localized tenderness, there was no
other objective evidence of the appellant's subjective complaints.
He said that there was no neurological basis for her symptoms and
that there was nothing to currently support significant disc
pathology. He also stated that there was no evidence to support
sacroiliac joint dysfunction, or derangement, or arthritis based on
her clinical presentation.

The RO has rated the residuals of the appellant's injured coccyx
under Diagnostic Code 5298 of the VA Schedule for Rating
Disabilities, 38 C.F.R. Part 4. That code provides that when there
are no painful residuals following partial or complete removal of
the coccyx, a noncompensable evaluation is warranted. A 10 percent
evaluation requires painful residuals. Here, although the appellant
has not had her coccyx partially or completely removed, utilization
of Diagnostic Code 5298 for rating of the disability at hand is not
precluded, inasmuch as the compensable evaluation under that
diagnostic code contemplates the presence of coccygeal pain, albeit
pain resulting from removal of the coccyx. Thus, the 10 percent
evaluation assigned for the appellant's disability is based
entirely on her coccygeal pain/tenderness. This is the highest
available schedular evaluation under this code. It is noted that
the rating contemplates functional limitations caused by pain.

If the analogous rating under Diagnostic Code 5294 governing
sacroiliac injury and weakness were used, a 10 percent evaluation
is warranted for characteristic pain on 
motion. A 20 percent evaluation requires muscle spasm on extreme
forward bending and unilateral loss of lateral spine motion in the
standing position. Other factors to consider are the degree of
limitation of motion that the appellant has, which in this case is
not more than slight at most, and the degree of pain she has. With
increasing levels of pain, concomitantly increasing degrees of
muscle spasm, weakness, atrophy, inability to function, and the
like, are expected. 38 C.F.R. 4.40, 4.45, 4.59. Despite the
appellant's statements concerning her subjective complaints of
constant severe pain, the most recent objective medical evidence,
the May 1998 VA examination, while showing coccygeal pain on
palpation, does not show any findings of muscle spasm, weakness or
atrophy. It does show that there was no limitation of motion
demonstrated and that no discomfort on motion was observed. These
findings are similar to those of the August 1992 VA examination.
Furthermore, the evidence of record indicates that the appellant
has been able to engage in psychotherapy meetings, exercise,
physical therapy, strenuous yard work, house redecoration, extended
travel overseas and work as a massage therapist in the years
between 1992 and 1998. Therefore under Diagnostic Code 5294 she
would only be entitled to a 10 percent evaluation - again based
solely on her coccygeal pain/tenderness. After reviewing the
evidence on file, it is the conclusion of the Board that an
evaluation in excess of 10 percent is not in order for any of the
time period in question.

While the evidence is uncontroverted that the appellant suffers
from coccydynia, there is no competent evidence of severe disease
or severe impairment of health. The evidence shows that appellant
has never been hospitalized for her back condition, that she has
sought medical treatment for her coccygeal pain on a sporadic basis
over the years and that steroidal injections gave her good short
term relief in the past and that more recently, acupuncture has
given more lasting relief. The evidence also shows that the
appellant applied for Social Security disability benefits based on
her coccygeal pain, seizures, a psychiatric condition that two of
her mental health care providers said was of over twenty years
duration, and a foot condition. Social Security disability benefits
were granted by an administrative law judge solely on the basis of
the appellant's long-term psychiatric disability and without any
discussion of her coccygeal condition. The appellant was found by
the Social Security Administration to have been psychiatrically
disabled, and therefore unable to work, as of January 1, 1991. This
is almost a year and a half before the effective date for the
appellant's 10 percent evaluation for the residuals of a coccyx
injury. Therefore, the appellant's inability to work is properly
associated with her non-service-connected psychiatric disorder. It
is the conclusion of the Board, therefore, that the evidence of
record does not support an increased rating for the residuals of a
coccyx injury for any of the pertinent period involved. The current
objective findings more nearly approximate those for the 10 percent
rating, and accordingly the lower rating is for application. 38
C.F.R. 4.7.

The VA has a duty to acknowledge and consider all regulations which
are potentially applicable based upon the assertions and issues
raised in the record and to explain the reasons used to support the
conclusion. Schaftath v. Derwinski, 1 Vet. App. 589 (1991). These
regulations include, but are not limited to, 38 C.F.R. 4. 1, that
requires that each disability be viewed in relation to its history
and that there be an emphasis placed upon the limitation of
activity imposed by the disabling condition, and 38 C.F.R. 4.2,
which requires that medical reports be interpreted in light of the
whole recorded history, and that each disability must be considered
from the point of view of the veteran's working or seeking work.
These requirements for the consideration of the complete medical
history of the claimant's condition operate to protect claimants
against adverse decisions based upon a single, incomplete or
inaccurate report and to enable the VA to make a more precise
evaluation of the level of disability and any changes in the
condition. The Board has considered these provisions, taking into
consideration the objective findings as well as the subjective
statements of the appellant, and finds that her coccydynia warrants
no more than a 10 percent evaluation for any part of the time
period in question.

The appellant has not provided, nor does the competent evidence
demonstrated such impairment due to this service connected disorder
to warrant a 50 percent rating. As noted, other than the pain
reported, very normal clinical findings were recorded. The
appellant has had a fairly good work history, and reportedly has
the ability to stand for some time. She is reportedly unable to sit
for long periods, but presumably is able to function with periods
of sitting, stretching, and walking/standing. While she has
reported that she can work as a massage therapist only I hour a
day, it is not confirmed that the limitation is do to this
disorder. The manifestations found on the examinations throughout
the period would not normally be thought so severe as to preclude
employment to that degree. As noted the pain is contemplated in the
rating assigned, and there is no basis shown under applicable
regulations or DeLuca, supra, to warrant a higher rating.

Since the preponderance of evidence weighs against the claim, the
benefit of the doubt doctrine is inapplicable since that doctrine
only applies where there is approximate equipoise in the relevant
evidence for and against the claim. 38 U.S.C.A. 5107b.

ORDER

An evaluation in excess of 10 percent for residuals of a coccyx
injury is denied for the entire time considered.

MICHAEL D. LYON
Member, Board of Veterans' Appeals 

